Citation Nr: 1144641	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-48 137	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the thoracolumbar spine, currently evaluated as 20 and 10 percent disabling for DDD of the lumbar spine and DJD of the thoracic spine, respectively.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Certificates of Release or Discharge from Active Duty (DD Forms 214) of record indicate that the Veteran served on active duty from March 1975 to February 1992.  However, other evidence of record suggests that he served on active duty for two discrete periods; from May 1968 to January 1977 and from November 1980 to February 1992.

This appeal to the Board of Veterans' Appeals (Board) was originally initiated by way of a May 2009 notice of disagreement (NOD) wherein the Veteran and his representative expressed dissatisfaction with August 2008 and April 2009 rating decisions of two Department of Veterans Affairs (VA) Regional Offices (ROs) that, together, severed a separate 10 percent rating for DJD of the thoracic spine, effective November 1, 2008; reduced the rating for the combined disability of DDD of the lumbar spine and DJD of the thoracic spine to zero percent (noncompensably) disabling, effective from November 1, 2008; and assigned a 20 percent rating for the combined disability of DDD of the lumbar spine and DJD of the thoracic spine, effective from December 29, 2008.

In September 2009, another RO entered a rating decision revising prior RO decisions in November 2006, August 2008, and April 2009 on the basis of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002).  In essence, the RO determined that the prior rating decisions contained CUE insofar as they overcompensated the Veteran for the DJD of his thoracic spine, in violation of 38 C.F.R. § 4.14; severed the separate 10 rating for DJD of the thoracic spine without proper authority; and failed to recognize that the higher rating ultimately assigned in April 2009 should have been made effective from November 1, 2008, the date of the prior reduction.

In order to correct those errors, the RO, after considering intervening amendments to the criteria for evaluating disabilities of the spine, reinstated the evaluations assigned by a rating decision entered in August 2002 as the greater benefit; specifically, a 20 percent rating for DDD of the lumbar spine under former Diagnostic Code 5293 and a separate 10 percent rating for DJD of the thoracic spine under former Diagnostic Code 5291.

After completing the aforementioned corrective action, the RO, in October 2009, issued a statement of the case (SOC) addressing the Veteran's remaining contention from his NOD; namely, that the rating(s) for the disabilities of his lumbar and thoracic spine should be higher.  In November 2009, the Veteran perfected an appeal by filing a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002).

In his substantive appeal, the Veteran indicated that he wanted a Board video conference hearing.   However, he withdrew that request in February 2011.

Under current law, the only mechanism whereby the Veteran may obtain a higher evaluation for the disabilities of his lumbar and thoracic spine is to demonstrate entitlement to such an evaluation under The General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, which provides ratings for disorders of the thoracic and lumbar spine as a single disability, referred to as disability of the "thoracolumbar spine."  Accordingly, the issue on appeal has been characterized as set forth above, on the title page.

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In August 2009, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), indicating that he had received treatment for his service-connected disabilities at the VA Medical Center (VAMC) in Cheyenne, Wyoming.  He subsequently withdrew the claim for TDIU, however, and the records he referenced were never sought or obtained.  Because the missing records could have a bearing on the outcome of the present appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

In April 2010, the Veteran underwent a VA spine examination.  Although the examination was conducted in connection with an unrelated claim for service connection (for disability of the cervical spine), the report of the examination contains findings pertinent to the current appeal.  The report indicates, for example, that the Veteran's thoracolumbar spine was not ankylosed, lists findings relative to objective abnormalities (or rather, the lack thereof) of the thoracic sacrospinalis, and reflects that Lasegue's sign was not positive.  Under the circumstances, the RO should have furnished the Veteran and his representative a supplemental SOC (SSOC) addressing the relevant portions of the report.  See 38 C.F.R. § 19.31(b)(1) (2011).  That was not done.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran received through the VAMC in Cheyenne, Wyoming.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  If, after the foregoing development has been completed, the evidence suggests that there has been a material change in the Veteran's service-connected disability of the thoracolumbar spine since the time of the last VA compensation examination that disability in January 2009, arrange to have him scheduled for a new examination.  38 C.F.R. § 3.327.  After reviewing the claims file, examining the Veteran, and performing any testing deemed necessary, the examiner(s) should fully describe the functional deficits associated with the disability, including any loss in range of motion due to factors such as pain, weakness, incoordination, and/or excess fatigability, and any associated neurological deficits.  A complete rationale for all opinions must be provided.

3.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

